Citation Nr: 1225098	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  11-21 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of back surgery, claimed as loss of bowel and sphincter control, erectile dysfunction, and loss of bladder control.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Winston-Salem, North Carolina, Regional Office (RO).

In May 2012, the Veteran testified before a Veterans Law Judge (VLJ) at the RO.  A transcript of that proceeding has been associated with the claims files.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The record shows that the Veteran underwent back surgery in November 2008 at the Durham VA Medical Center.  He subsequently developed neurological damage with loss of bowel and sphincter control, erectile dysfunction, and loss of bladder control.

In sworn testimony before the undersigned VLJ, the Veteran argued that the surgery was negligent as it was performed by a resident rather than the doctor he had authorized to perform the surgery, he developed symptoms soon after the surgery, and his post surgical residuals would not have been so bad had he received prompt medical care.

VA's duty to assist includes obtaining records in Federal custody.  38 C.F.R. § 3.159(c)(1).  VA's duty to assist further includes obtaining a medical examination or opinion where necessary to decide the claim.  38 C.F.R. § 3.159(c)(4).
Quality-Assurance Records

In the written presentation to the Board, the Veteran's representative argues that VA should determine if any quality-assurance records were generated in regard to the surgery and post surgical complications; and if so, VA should obtain the records.  The representative then argues, if relevant, VA should consider the quality-assurance records along with all other competent evidence to decide the claim.

No such request to the Veterans Health Administration (VHA) has been made with regard to this claim.

The Board notes that VA's medical quality-assurance program consists of systemic health care reviews carried out by or for VA for the purpose of improving the quality of medical care or improving the utilization of health care resources in VA medical facilities.  Such data may relate to the structure, process, or outcome of health care provided by VA.  38 U.S.C.A. § 17.500(c).

Under 38 U.S.C.A. § 5705, records created as part of the medical quality-assurance program are confidential and access is limited.  Stated another way, VA quality-assurance records are not the outpatient or inpatient records generated to document the treatment provided to the Veteran.  Instead, these records are produced by VA, often in the form of peer review, to study outcomes at VA and determine if administrative action is needed to improve VA health care in the future.  The records are confidential to protect the identities of peer reviewers and promote frank discussion.  Hence, there is now a procedure in place as outlined by the General Counsel in VAOPGCPREC 1-2011 to determine whether such records, if they exist, may be obtained and reviewed in a Veteran's claim.

In VAOPGCPREC 1-2011, the VA General Counsel held that VA's duty to assist requires agencies of original jurisdiction and the Board to request access to any quality-assurance records relevant to a claim.

If the appropriate VHA officials deny the request, then the General Counsel may be asked to make the determination.  If both VHA and VA General Counsel conclude the records are confidential and privileged, then neither the agency of original jurisdiction nor the Board may review the documents.

In view of the above, the Board finds that remand is necessary to determine whether quality-assurance records, if they exist, may be obtained and reviewed in this Veteran's claim.

VA Medical Opinion Addendum Required

The record shows that the RO requested an opinion in regards to the elements of the Veteran's 38 U.S.C.A. § 1151 claim.

In a July 2009 response, C. Adamson, Chief of Neurosurgery at Durham VA Medical Center (VAMC), opined that the Veteran did not have "additional disability" because he received appropriate care for his condition at Durham VAMC, the surgical procedure in question "went well with no complications," and that the Veteran was inconsistent in his complaints.

However, the Board observes that the basis for the physician's conclusion that there exists no additional disability is unclear.  Therefore, a clarifying medical opinion is necessary.  The Board notes that a private medical evaluation dated in February 2010 shows that the Veteran has neurogenic bowel and bladder "that probably did occur as a result of retraction of the nerve roots" or, in other words, due to the Veteran's lumbar surgery.  Furthermore, VA treatment records include that the Veteran has been assessed with erectile dysfunction.

In view of the above, the Board believes that the an addendum to the July 2009 VA medical opinion should be obtained from Dr. Adamson that considers the medical evidence showing bowel and bladder problems along with erectile dysfunction, and the February 2010 private medical opinion.

A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO or the AMC should obtain all outstanding treatment records identified by the Veteran to include all VA treatment records dated since April 2010.  Any records obtained should be associated with the claims files.

2.  The RO or the AMC should review the VA electronic file and, if documents contained therein are deemed to be relevant to the issue on appeal and are not duplicative of those already found in the paper claims file, action should be taken to assure that those records are made available (whether by electronic means or by printing) to any medical provider who is asked to review the claims file and provide medical opinions in conjunction with the development requested herein.

3.  The RO or the AMC should request access to records of "quality-assurance review" or "focused review" as defined in 38 U.S.C.A. § 17 .500(c) conducted by the Durham VA Medical Center or other VA entity as to the surgery and complications arising from the Veteran's November 2008 lumbar surgery and post surgical care/treatment.

The letter requesting access to focused review should advise the appropriate official that in accordance with VAOPGCPREC 1-2011, if access is denied, the basis for the denial must be provided and the official must state whether the documents fall into one of the following three categories:

* Protected from disclosure by 38 U.S.C.A. § 5705;

* Described and designated in advance of the activity at the facility level as protected in the facility quality assurance plan or other policy document in accordance with 38 C.F.R. § 17.501(b); or,

* The requested records or documents no longer exist or cannot be found.

Any response must be in writing and documented in the claims files.  If no records do not exist or further efforts to obtain the records would be futile, the RO or the AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

If the appropriate VHA official confirms that such records exist, but are privileged under the Quality Assurance Act, then the RO or the AMC should forward the request to the Office of the General Counsel.

If the appropriate VHA official and the General Counsel agree that the documents are privileged, this should be documented in the claims files.

If the VHA official and the General Counsel conclude that the records are not protected and access is granted, the RO or the AMC should request the focused review records and associate any copies with the claims files.

4.  The July 2009 VA medical opinion should be returned to the physician for an addendum that that considers the medical evidence showing bowel and bladder problems along with erectile dysfunction, and the February 2010 private medical opinion.  The claims files must be reviewed and the physician should provide a clarifying medical opinion that addresses the following:
* Whether VA lumbar surgery performed on the Veteran in November 2008 or the post surgical care resulted in additional disability, to include loss of bowel or bladder control and erectile dysfunction.
* If additional disability is shown, then (a) whether the VA failed to exercise the degree of care that would be expected of a reasonable health care provider, (b) whether the VA furnished the surgical treatment without informed consent; and (c) whether the proximate cause of the additional disability was an event not reasonably foreseeable.
* Whether loss of bowel control, loss bladder control, or erectile dysfunction is ordinary risks of the lumbar surgery performed on the Veteran in November 2008.

Proximate cause means an action or event that directly caused the additional disability.  Reasonably foreseeable means an outcome that could be expected or predicted.

A complete rationale for all opinions is required.  The physician should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that he relied upon in reaching his conclusions.

If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible.

If the physician is not available, the claims folders should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinions with supporting reasons.

5.  The RO or the AMC should also undertake any other development it determines to be warranted.

6.  After the development requested above has been completed to the extent possible, the RO or the AMC should readjudicate the issue on appeal, with consideration of any quality assurance records that are not protected and to which access is granted, and with consideration of the addendum to the July 2009 medical opinion.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative, if any, should be furnished a supplemental statement of the case and given the requisite opportunity to respond before the claims folders are returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



